DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, drawn to claims 1-19, in the reply filed on 8/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klompenburg (US Pat No 6,041,752). Klompenburg discloses a sump device (fig. 1) comprising:
Re claim 1, a sump body (12), in particular for an oil supply in a commercial motor vehicle (title), with a pipe unit (14) comprising a pipe body wherein the sump body is an injection moulded part (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The pipe body has the structural characteristic of an injection moulded part.) of plastics material (plastic disclosed in col 3 ln 19), wherein the pipe unit is arranged on the sump body with play (the figures show the gap tolerances between 14 and 26 would allow for play).
Re claim 2, wherein the pipe unit is held with play (the figures show the gap tolerances between 14 and 26 would allow for play).
Re claim 3, wherein there is provided a nominal position for the pipe unit and the pipe unit is arranged with play in this nominal position (nominal position shown in fig. 1-4).
Re claim 4, wherein the pipe unit is arranged with play at least partially in the direction of a depth direction of the sump body (fig. 1-4 shows gap tolerances would allow the pipe to move vertically in the depth direction).
Re claim 5, wherein the pipe unit is arranged with play at least partially in at least one direction running at least approximately perpendicularly to the depth direction of the sump body (fig. 1-4 shows gap tolerances would allow the pipe to move laterally perpendicularly to the depth direction).
Re claim 6, wherein a holding device (26,32) holds the pipe unit with play.
Re claim 7, wherein the holding device comprises a plurality of holding elements (26s and 32) for holding the pipe unit with play.
Re claim 8, wherein the holding device holds the pipe unit in a releasable manner (fig. 1-5).
Re claim 9, wherein the holding device has at least two boundary surfaces (two inner surfaces of 26) between which the pipe unit is arranged with play.
Re claim 10, wherein the boundary surfaces, with regard to a nominal location of a respective corresponding contact surface (outer surface of 14) of the pipe unit which it adopts when the pipe unit is positioned in the nominal position, are arranged at a corresponding spacing (the figures show 14 is positioned within the spacing defined by the boundary surfaces at a corresponding spacing).
Re claim 11, wherein the respective spacing corresponds to a corresponding maximally permitted deflection of the pipe unit from the nominal position (the spacing shown in the figures between 26 and 14 is construed as the maximally permitted deflection).
Re claim 12, wherein the pipe unit comprises at least one locating element (30) which is arranged on an outer surface of the pipe body (fig. 5).
Re claim 13, wherein the pipe body (14) is arranged at least partially between two boundary surfaces (two inner surfaces of 26).
Re claim 14, wherein an engagement body (28) of a locating element (22) engages in an intermediate space of a holding element (26).
Re claim 15, wherein the intermediate space is bounded by at least two boundary surfaces (space in between two inner surfaces of 26).
Re claim 16, wherein the intermediate space of at least one holding element is opened in the direction of a withdrawal direction and/or in the direction of the depth direction (fig. 4, for example, shows the intermediate space between 26 would open in the withdrawal direction).
Re claim 17, wherein the intermediate space of at least one holding element does not comprise an undercut taken with respect to the withdrawal direction (figs. 4 and 5 do not show an undercut).
Re claim 18, wherein the intermediate space comprises at least two branches (fig. 4 shows a branch positioned on each side of 32).
Re claim 19, wherein the at least two branches are each bounded by at least two respective boundary surfaces (fig. 4: respective lateral boundary surfaces defined by the side surfaces of 32 and respective depth boundary surfaces defined by upper surface of 26).

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654